Citation Nr: 1614902	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-31 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  

2.  Entitlement to service connection for lumbar spine strain with degenerative changes (back disability).  

3.  Entitlement to service connection for right knee degenerative joint disease (right knee disability).  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic record.  

This case was previously before the Board in March 2015, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration and to decide his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

As noted in the Introduction, the Board remanded the instant appeal in March 2015 for further development.  At the January 2015 Board videoconference hearing, the Veteran indicated that he had received private medical treatment.  As noted in the Board's remand, although the Veteran was unable to recall the names of the treatment providers, the records appeared to be relevant.  Thus, on remand, the RO was directed to contact the Veteran and to attempt to obtain any outstanding treatment records pertaining to his claims.  In July 2015, the RO sent the Veteran a letter informing him of additional evidence needed to substantiate his claims, including treatment records from VA and private physicians who may have treated him for his depression, back, and knee disabilities.  Attached to the letter was a VA Form 21-2142, Authorization and Consent to Release Information to the VA (release form).  In February 2016, the Veteran submitted a signed release form to obtain treatment records from the Albuquerque VA Medical Center (VAMC) dating from September 2000 to June 2001.  Later the same month, the VA Private Medical Records Retrieval Center indicated that it received the release form, but it rejected the request because the requested treatment records were non-private.  There is no indication that the RO made additional attempts to obtain these treatment records or that the RO informed the Veteran that the records request was rejected.  

Notwithstanding the fact that the RO informed the Veteran of medical evidence that may substantiate his claim, as well as the fact that the Veteran only submitted a signed release form to obtain treatment records from the Albuquerque VAMC, an additional attempt to obtain outstanding VA and private treatment records is warranted.  According to March 2015 VA social work treatment records, the Veteran indicated that he was unsure of how to submit additional evidence in support of his claim.  He also stated that he received treatment for his back at the Truth or Consequences Clinic in New Mexico from 1998 to 2000.  The Veteran reported that he was advised by someone at the Albuquerque VAMC that the records would be there.  Additionally, the treatment record notes that a VA medical support assistant would assist the Veteran in completing a release form.  With respect to records from the Truth or Consequences Clinic, the Board observes that the Veteran's claims file only contains treatment records from this facility that are from 2001 or later.  The Veteran also informed the VA social worker that from 1993 to 2007, he saw Dr. Jones, a private physician in Deming, New Mexico, in relation to his back.  The Veteran's claims file does not appear to contain treatment records from Dr. Jones.  As the Veteran has identified post-service VA and private treatment records pertaining to his claim of entitlement to service connection for his back disability, the RO must attempt to obtain these records on remand.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Additionally, the record indicates that there may be outstanding service records that are pertinent to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  At a November 2015 VA examination, the Veteran reported that while he was in the military, he completed a psychological evaluation following a DUI; however, he maintained that he did not receive any treatment at that time, or at any other time while in service.  Although the Veteran reported that he did not receive any psychological treatment while in service, an in-service psychological evaluation may be pertinent to the Veteran's claim.  The Board also notes that the Veteran's military personnel file has not been associated with his claims file.  Thus, as the Veteran's military personnel file may contain information relevant to his claim, the RO must obtain the Veteran's personnel records on remand.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  

Finally, because the Veteran maintains that his right knee disability may be caused or aggravated by his back disability, these issues are inextricably intertwined.  See 38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(b); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  For this reason, the Board will defer consideration of the Veteran's claim of entitlement to service connection for a right knee disability.  See Harris, 1 Vet. App. at 183.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, obtain VA treatment records from the Truth or Consequences Clinic dated from approximately 1998 to 2000, and the Albuquerque VAMC dated from September 2000 to June 2001.  Any archived records should be obtained.  In addition, obtain current VA treatment records dated from July 2015 to the present.

After obtaining any necessary release, obtain private treatment records from Dr. Jones dated from approximately 1993 to 2007 pertaining to the Veteran's back disability.  Dr. Jones address in Deming, NM was provided in a March 2015 VA social work treatment record. 

2.	Undertake appropriate development to obtain the Veteran's official military personnel file, to include a psychological evaluation the Veteran completed following an in-service DUI.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

